Citation Nr: 1541451	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left foot disability and service-connected peripheral arterial disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1969 to May 1971.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected left foot disability and service-connected peripheral arterial disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.




CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014)) and the implementing regulations.

The Veteran contends that he was exposed to loud gunfire and helicopter noises during active duty service in Korea. The evidence regarding medical nexus consists of a VA examiner's opinion in connection with a June 2011 VA medical examination. The VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to his active duty service because the Veteran had normal hearing during his separation examination and had been exposed to noise in his civilian life. 

The Veteran credibly testified during his hearing that his tinnitus started during active duty and has continued unchanged until now. The Court of Appeals for Veterans Claims has found a lay person competent to identify tinnitus, which is a disorder that can be identified based on lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). The Veteran is competent and credible to report the circumstances of his service, and there is no evidence that contradicts his report. 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Since the RO last considered this matter in the October 2011 Statement of the Case, additional relevant evidence has been associated with the record on appeal, including a VA medical opinion in May 2015 on the nature and etiology of the Veteran's claimed left knee disorder. 

The Veteran's substantive appeal in this case was received in November 2011. Absent a waiver, therefore, this additional, relevant evidence must be considered by the AOJ in the first instance. 38 C.F.R. § 20.1304 (2015) (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim. If the benefit sought by the appellant remains denied, he and his agent must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


